DETAILED ACTION
This Office Action is in response to Applicants application filing on March 4, 2020.  Claim(s) 1-20 is/are currently pending in the instant application.  This application is a continuation of application 15/247,039 filed on August 25, 2016, now U.S. Patent 10,607,192.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-20 are directed to one of the four statutory classes of invention (e.g. process, machine, manufacture, or composition of matter).  The claims include a system, method, or product and is a method for autonomous vehicle scheduling which is a process. (Step 1: YES).

The Examiner has identified independent method Claim 8 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 1 and product Claim 16.  Claim 8 recites the limitations of (abstract ideas highlighted in italics and additional elements highlighted in bold).
receiving, via a first processor, first calendar event data, the first calendar event data to be transmitted to the first processor from a second processor; 
determining whether the first calendar event data includes a request for an autonomous vehicle; 
if the first calendar event data does not include the request, generating a predicted request for the vehicle based on the first calendar event data and second calendar event data, the predicted request to be associated with the first calendar event data; and 
scheduling the predicted request for the autonomous vehicle.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as mental processes.  Receiving calendar data, determining an event requires transportation, generating a request for transportation, and scheduling a request for a vehicle recites a concept performed in the human mind.  But for the “first and second processors” language, the claim encompasses a user scheduling a ride (vehicle pickup) with a car or taxi service with a request.  The mere nominal recitation of generic processors does not take the claim limitation out of the mental process grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a concepts performed in the human mind then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The memory including instruction and a processor to execute the instructions with a vehicle in Claim 1 is just applying generic computer components to the recited abstract limitations.  The non-transitory computer-readable medium comprising instructions, that when executed in Claim 16 appears to be just software.  Claims 1 and 16 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite The memory including instruction and a processor to execute the instructions with a vehicle (Claim 1) first and second processors and a vehicle (claim Y8) and/or on-transitory computer-readable medium comprising instructions, that when executed (Claim 16). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 8 and 16 are directed to an abstract idea without a Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0018] about implantation using general purpose or special purpose computing devices (a user can access a user application associated with the autonomous vehicle that allows for scheduling of the vehicle via a user devices (e.g., a smartphone, a personal computer)) and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1, 8, and 16 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-7, 9-15, and 17-20 further define the abstract idea that is present in their respective independent claims 1, 8, and 16 and thus correspond to Mental Processes and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-7, 9-15, and 17-20 are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1- is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Scheduling Automatic Pickup by Self-driving Cars (Saini et al., hereafter Saini) disclosed in the Applicants 03/18/2021 Information Disclosure Statement.
Regarding claim 1, memory including machine readable instructions;
processor circuitry to execute the instructions to (self driving car system 130 includes at least one processor): 
determine that a calendar request for a vehicle is associated with a location or a route previously associated with the vehicle, the calendar request to be generated via a user interface application (page 2, par. 4; scheduling module is coupled to user data store 134 and is configured to access data in the user data store.  The user data sore includes data or users who consent to collection and storing of such data.  The user data store includes data regarding various user activities such as payments 134a, to-do lists 134b, liocation 134c, calendar 134d, and historical behavior 134e.  Example 1; The scheduling module notifies the self-driving car that the user’s work at the establishment is almost complete and triggers the self-driving car.  The self-driving car is the activated to drive itself to the pickup location for the user) ; 
generate a predicted request for the vehicle in response to the determination that the calendar request is associated with the location or the route previously associated with the vehicle (Example 3 ,page 4; the scheduling module accesses the calendar to determine the metadata for an event [monthly golf on Sunday from 10-1].  The scheduling model accesses historical behavior data to determine that in the past, the user has returned to the car after the golf meeting at 1:15pm.  The scheduling module utilizes this information to notify the self-driving car to pick up the user at the meeting location at 1:15pm.  The scheduling module can also specify a specific pickup location for the self-driving car.); and 
generate a prompt to be presented via the user interface application, the prompt associated with the predicted request for the vehicle (provides the users with details of the vehicle that is scheduled to pick up the user [requires a prompt presented on the interface of the mobile device 110a).

Regarding claim 2, wherein the prompt includes an automatic selection of the vehicle for the calendar request in the user interface application (page 4, Scenarios of use par. 2; the user rents a self-driving car (120a) for a drop.  In this scenario, the same self-driving car may not be available when the user is ready to be picked up.  The scheduling module rents another self-driving car (120b) that is available in the vicinity of the user.).

Regarding claim 4, wherein the processor circuitry is to execute instructions to determine if the predicted request is in conflict with another request for the vehicle and adjust the generation of the prompt based on the determination (pages 4-5, scenarios of use, par. 2; In this scenario the same self-driving car 120a may not be available when the user I ready to be picked up.  The scheduling module rents another self-driving car 120b.that is available in the vicinity of the user.  The scheduling module provides the pick up location to the self-driving car120b and provides the users with details of the vehicle that is scheduled to pick up the user).

Regarding claim 8, receiving, via a first processor (self-driving car system 130), first calendar event data (calendar 134d), the first calendar event data to be transmitted to the first processor from a second processor (calendar data collected from user device for users who consent to collection and storing of such data.  The second processor being the user’s mobile device 110a, page 2, par 4); 
determining whether the first calendar event data includes a request for an autonomous vehicle (example 3, page 4; The scheduling module accesses historical behavior data to determine that in the past, the user returned to the car after the golf meeting at 1:15pm.  The scheduling module utilizes this information to notify the self-driving car to pickup the user at the meeting location at 1:15); 
if the first calendar event data does not include the request, generating a predicted request for the vehicle based on the first calendar event data and second calendar event data, the predicted request to be associated with the first calendar event data (golf meeting in the calendar.  Scheduling puckup for 15 minutes after the meeting end time in the calenday); and 
scheduling the predicted request for the autonomous vehicle (Example 3, page 4, par. 1; using historical data to determine what time the car should be ready and also using the histocial data to indicate that the after meeting pickup is a different location from the before meeting drop off).

Regarding claim 9, further including identifying if the first calendar event data (golf meeting drop off) includes a route or a location associated with the second calendar event data (golf meeting pickup), wherein the generating of the predicted request is based on the route or the location (scheduling user pickup in a different location than the drop off, Example 3, page 4, par’s 1-2).

Regarding claim 10, further including predicting third calendar event data based on one or more of the first calendar event data or the second calendar event data (determining a user’s intent to perform one or more tasks based on a to-do list and using the scheduling module with user data including location, and payment history to schedule a car when the user has completed their to-do list.  Example 2, page 3, par. 1).

Regarding claim 11, further including predicting a setting for the vehicle for the third calendar event data based on the one or more of the first calendar event data or the second calendar event data (unlock door upon pickup based on determination that user has completed this tasks on the list. Example 2, page 3, par. 1).

Regarding claim 12, wherein the setting includes one or more of a heat setting, a radio setting, or a vehicle door setting (unlock door upon pickup).

Regarding claim 13, wherein the third calendar event data includes at least a first predicted calendar event and a second predicted calendar event, the second predicted calendar event to occur after the first predicted calendar event (self-driving car picks up user at their home (1st event), drives them to their destination (2nd event), picks them up when finished golfing/shopping/appointment (3rd event) (Examples 1-3 and scenarios of use.  Pages 3-4).

Regarding claim 14, further including: predicting an arrival buffer time for the predicted request based on the first calendar event data and the second calendar event data; and 
calculating an arrival time for the autonomous vehicle based on the first calendar event data and the predicted arrival buffer time (Example 3, page 4)

Regarding claim 16, predict a first request for a vehicle based on calendar event data (using calendar data to determine when a vehicle is needed, Example 3, needing a car to get to scheduled golf meeting at 10); 
verify that the first request does not conflict with a second request for the vehicle (Scenarios of use, page 4, par. 2; the user rents a self-driving car [120a] for a drop [off], no conflict); and 
generate a vehicle request prompt to be presented via a user interface application in response to the verification, the prompt associated with the first request (the same self-driving car may not be available when the user is ready to be picked up and rents another self-driving car [120b] that is available in the vicinity.  The scheduling module provides the pickup location to the self-driving car and provides the user with details of the vehicle that is scheduled to pick up the user).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3-7, 15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheduling Automatic Pickup by Self-driving Cars (Saini et al., hereafter Saini) in view of Dicker et al. U.S. Patent 10,395,333 (hereafter Dicker).  The Examiner acknowledges the filing date of Dicker is 06/06/2017 however the provisional application 62/347,043 has a filing date of 06/07/2016 which is earlier than the applicants filing date.  The Examiners citation of relevant potions of Dicker is taken from the provided specification of the provisional application. 
Regarding claim 3, Saini discloses that of claim 1 but does not include details where the user confirms a prompt.
Dicker discloses in the same field of invention, communication between a user device and a system for scheduled request at a scheduled date and time including indication of start and end locations for calling a transportation service managed by the system, wherein the prompt includes an option for a user to confirm the predicted request via the user interface application (par. 0011; When nearing the scheduled time for pick-up, the transport system can select and/or transmit a transport directive to an optimal vehicle to service the scheduled ride and transmit a confirmation to the user device via the designated application that the optimal vehicle is in route to the pick-up location.) therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the self-driving automobile scheduling with the communication system for calling a transportation service for scheduling and fulfilling a request as combining prior art elements is known to yield predictable results (KSR rational A)


Saini, page 4, par 2, For example, the scheduling module determines that the pickup time should be x minutes (5 minutes, 10 minutes, 15 minutes) from the occurrence of the payment event.), the prompt to include the arrival buffer time (Dicker, par. 0031; The transport system 100 can provide dynamic ETA data 148 to the user device 190 indicating an estimated time of arrival for one or more available vehicles of that particular type.)  

Regarding claim 6, the combination discloses wherein the processor circuity is to determine the vehicle arrival buffer time based on historical vehicle arrival buffer time data (page 4, par. 2. The scheduling module makes such determination based on historical data (e.g., historical data about last 3 pickups at the location)

Regarding claim 7, the combination discloses wherein the processor circuity is to schedule the vehicle for the calendar request in response to a user input received in response to the prompt (Dicker, par. 0031; the selection engine 135 can utilize map data 179 and/or traffic data 177 from a mapping engine 175, and the vehicle locations 181 of the various vehicles 185 operating throughout the given region, to provide the user with the ETA data 148 for each scrolled service type. Thus, if a pick-up request 197 indicates a service type, the selection engine 135 can filter through the vehicles 185 proximate to the pick-up location in order to transmit one or more transport invitations or directives 182 to only those vehicles that satisfy the characteristics of the specified service type.)

Regarding claim 15, the combination discloses further including: transmitting the predicted request to the second processor for display via an interface (Dicker, request from user device to provider device [second processor] for service) associated with the second processor; and 
scheduling the predicted request based on a user input received via the interface (provider device with interface schedules based on the acceptance of the request for service, Fig. 1).

Dicker, Fig. 4B, scheduling a ride 410 and automatically selecting the ride service selection 406).

Regarding claim 18, the combination discloses wherein the calendar event data includes a first calendar event (departing airplane flight) and a second calendar event (returning airplane flight), the first calendar event occurring before the second calendar event, the vehicle request prompt to be generated for the second calendar event (Fig. 4B [shows departing trip to airport], can be reversed on the return trip starting location being the airport and the destination location being home address.  Trip scheduled to date and time of return flight plus appropriate time for airport exit).

Regarding claim 19, the combination discloses wherein the instructions, when executed, cause the machine to verify that the first request does not conflict with the second request by comparing one or more of (a) a time of the first request and a time of the second request or (b) a location associated with the first request and a location associated with the second request. (Dicker, Fig. 4b, time for pickup [Friday, March 11 @ 4:30-4:45] and location of pickup [860 Oak Street, San Francisco, CA and San Francisco International Airport]. Also can be reversed for pickup on return flight.) 

Regarding claim 20, the combination discloses wherein the instructions, when executed, cause the machine predict the first request based on location data or route data associated with the calendar event data (Saini; predicting when to pickup the user based on historical, payment, or other collected data)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art generally refers to scheduling of autonomous vehicles including associated systems and methods.
U.S. Publication 2015/0338852 A1 Sharing Autonomous Vehicles

U.S. Publication 2018/0188731 A1 Autonomous vehicle pickup and drop-off management.
U.S. Publication 2018/0189669 A1 Identification of event schedules.
U.S. Publication 2018/0315146 A1 Dynamic autonomous vehicle matching optimization.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406. The examiner can normally be reached M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or is encouraged to call the Examiner at the phone number listed above.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        February 11, 2022